267 S.W.3d 734 (2008)
Gerome CUMMINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90737.
Missouri Court of Appeals, Eastern District, Division Two.
August 19, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 9, 2008.
Application for Transfer Denied November 25, 2008.
Brocca L. Smith, Clayton, MO, for Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Gerome Cummins (hereinafter, "Movant") pleaded guilty to assault in the first degree, Section 565.050 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Movant now appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant alleges the motion court erred in denying his post-conviction motion because his plea counsel was ineffective for inducing him to plead guilty and failing to investigate his mental state at the time of his guilty plea.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed. Rule 84.16(b).